  Case 6:19-cv-00038-H Document 54 Filed 10/14/20                  Page 1 of 76 PageID 263



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                SAN ANGELO DIVISION

JUSTIN MOORE and JUDITH MOORE,      §
                                    §
          Plaintiffs,               §
                                    §
vs.                                 §
                                    §                  CIVIL ACTION NO. 6:19-CV-00038-H
DB INDUSTRIES, LLC d/b/a 3M FALL    §
PROTECTION, CAPITAL SAFETY USA,     §
CAPITAL SAFETY GROUP, and DBI/SALA; §
                                    §
SAFEWORKS, LLC, d/b/a POWER CLIMBER §                            JURY DEMANDED
WIND;                               §
                                    §
and                                 §
                                    §
POWER CLIMBER BVBA d/b/a POWER      §
CLIMBER WIND,                       §
                                    §
          Defendants.               §

           PLAINTIFFS’ DISCLOSURE OF EXPERT WITNESSES (SECOND)

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       COMES NOW Plaintiffs Justin Moore and Judith Moore in compliance with the Federal
Rules of Civil Procedure cited below, and subject to the Stipulation to Continue Expert
Designations and Reports [Doc. 52], hereby disclose the identity of witnesses who the Plaintiffs
may use at trial to present evidence under Federal Rule of Evidence 702, 703 or 705.

      Federal Rule of Civil Procedure 26(a)(1)(A)(i): the name and, if known, the address and
       telephone number of each individual likely to have discoverable information—along with
       the subjects of that information— that the disclosing party may use to support its claims or
       defenses, unless the use would be solely for impeachment; Federal Rule of Civil Procedure
       26(a)(2)(A): In addition to the disclosures required by Rule 26(a)(1), a party must disclose
       to the other parties the identity of any witness it may use at trial to present evidence under
       Federal Rule of Evidence 702, 703, or 705.

      Federal Rule of Civil Procedure 26(a)(2)(B): Witnesses Who Must Provide a Written
       Report. Unless otherwise stipulated or ordered by the court, this disclosure must be
       accompanied by a written report— prepared and signed by the witness—if the witness is
       one retained or specially employed to provide expert testimony in the case or one whose
       duties as the party’s employee regularly involve giving expert testimony. The report must
                                            Page 1 of 5
  Case 6:19-cv-00038-H Document 54 Filed 10/14/20                  Page 2 of 76 PageID 264



       contain: (i) a complete statement of all opinions the witness will express and the basis and
       reasons for them;
       (ii) the facts or data considered by the witness in forming them; (iii) any exhibits that will
       be used to summarize or support them; (iv) the witness’s qualifications, including a list of
       all publications authored in the previous 10 years; (v) a list of all other cases in which,
       during the previous 4 years, the witness testified as an expert at trial or by deposition; and
       (vi) a statement of the compensation to be paid for the study and testimony in the case.

      Federal Rule of Civil Procedure 26(a)(2)(C): Witnesses Who Do Not Provide a Written
       Report. Unless otherwise stipulated or ordered by the court, if the witness is not required
       to provide a written report, this disclosure must state: (i) the subject matter on which the
       witness is expected to present evidence under Federal Rule of Evidence 702, 703, or 705;
       and (ii) a summary of the facts and opinions to which the witness is expected to testify.

Bastiaan Cornelissen, Ph.D., P.E
Spectrum Forensics
3773 S. Jason Street #2
Englewood, CO 80110
(303) 963-9650

        Dr. Cornelissen is an expert forensic engineer who has been asked to review the events
surrounding Mr. Moore’s fall and determine the cause of Mr. Moore’s fall and the cause of the
device failures associated with the fall. Dr. Cornelissen is a licensed professional engineer
specialized in forensic analysis.

        It is believed that Dr. Cornelissen will testify based upon his training and experience, as
well as a review of the relevant information outlined in his report and a review of the material
generated during the discovery phase of this litigation (including those items described in his
report). Further, his opinions are based upon his review of information gathered during multiple
joint inspections and investigations and his interview with Mr. Moore and consultation with
Mark Russell, P.E., a mechanical engineer within his firm.

        The general substance of Dr. Cornelissen’s mental impressions and opinions are set forth
in his report (attached). Plaintiff incorporates by reference the deposition of Dr. Cornelissen if
and when taken, and any additional/supplemental reports he may provide.

       Dr. Cornelissen’s resumé, fee schedule and list of testimony are provided (attached) and
incorporated by reference. Plaintiff incorporates by reference Dr. Cornelissen’s report for
additional information about his topics and substance of his anticipated testimony and the
materials upon which he relied.




                                            Page 2 of 5
  Case 6:19-cv-00038-H Document 54 Filed 10/14/20                  Page 3 of 76 PageID 265



Mark Russell, Pd.D., P.E.
Spectrum Forensics
3773 S. Jason Street #2
Englewood, CO 80110
(303) 963-9650

        Dr. Cornelissen is an expert engineer who has been asked to review the events
surrounding Mr. Moore’s fall and determine the cause of the device failures associated with the
fall, and the fall mechanical engineering and manufacturing associated with the Lad Saf X3 and
the feasible alternative designs. Dr. Russell is a licensed professional engineer specialized in
forensic analysis and mechanical engineering.

        It is believed that Dr. Russell will testify based upon his training and experience, as well
as a review of the relevant information outlined in his report and a review of the material
generated during the discovery phase of this litigation (including those items described in his
report). Further, his opinions are based upon his review of information gathered during multiple
joint inspections, the mechanical analysis of multiple exemplar devices and consultation with Dr.
Cornelissen.

        The general substance of Dr. Russell’s mental impressions and opinions are set forth in
his report (attached). Plaintiff incorporates by reference the deposition of Dr. Russell if and when
taken, and any additional/supplemental reports he may provide.

       Dr. Russell’s resumé, fee schedule and list of testimony are provided (attached) and
incorporated by reference. Plaintiff incorporates by reference Dr. Russell’s report for additional
information about his topics and substance of his anticipated testimony and the materials upon
which he relied.


J. Nigel Ellis, Ph.D., CSP, P.E, CPE
Ellis Litigation Support
Division of DSC
306 Country Club Drive
Wilmington DE 19803
(302) 571-8470

       Dr. Ellis earned three degrees at the University of Manchester, including a doctorate in
chemistry and he is a Registered Professional Safety Engineer in Massachusetts and California, a
Board Certified Safety Professional and a Board Certified Professional Ergonomist, (Human
Factors).

         Dr. Ellis has more than 40 years of safety engineering experience. He is the CEO and
founder of Dynamic Scientific Controls (DSC) and President of its division Ellis Fall Safety
Solutions. Based on this expertise Dr. Ellis has performed fall hazard assessments in hundreds
of facilities and construction sites and has been retained as an expert witness in about 1000 fall
related cases nationwide.

                                            Page 3 of 5
  Case 6:19-cv-00038-H Document 54 Filed 10/14/20                   Page 4 of 76 PageID 266




        Dr. Ellis is a founding member on American National Standards Institute ANSI Z359 the
former chairperson ANSI Z359.2 committee and is a contributor to other ANSI committees, as
well as various ASTM committees. These committees prepare and revise the nation’s fall
protections standards. Dr. Ellis is a board member of the International Society for Fall
Protection (ISFP) and is a past chairperson of the International Safety Equipment Association
Fall Protection Group.

        It is believed that Dr. Ellis will testify based upon his training and experience, as well as
a review of the relevant information outlined in his report and a review of the material generated
during the discovery phase of this litigation (including those items described in his
report). Further, his opinions are based upon his review of information gathered during multiple
joint inspections and investigations and his interview with Mr. Moore and consultation Dr.
Cornelissen.

        The general substance of Dr. Ellis’s mental impressions and opinions are set forth in his
report (attached). Plaintiff incorporates by reference the deposition of Dr. Ellis if and when
taken, and any additional/supplemental reports he may provide.

       Dr. Ellis’s resumé, fee schedule and list of testimony are provided (attached) and
incorporated by reference. Plaintiff incorporates by reference Dr. Ellis’s report for additional
information about his topics and substance of his anticipated testimony and the materials upon
which he relied.




       DATED: October 14, 2020
                                               Respectfully submitted,

                                               THE ROBERT PAHLKE LAW GROUP



                                               /s/ Kyle J. Long
                                               Robert G. Pahlke, admitted pro hac vice
                                               Kyle J. Long, admitted pro hac vice
                                               2425 Circle Drive, Suite 200
                                               Scottsbluff, Nebraska 69363-1224
                                               Telephone (308) 633-4444
                                               Facsimile (308) 633-4445
                                               rgp@pahlkelawgroup.com
                                               kyle@pahlkelawgroup.com

                                               and

                                             Page 4 of 5
  Case 6:19-cv-00038-H Document 54 Filed 10/14/20               Page 5 of 76 PageID 267




                                            SOMMERMAN, MCCAFFITY, QUESADA &
                                            GEISLER, LLP
                                            Sean J. McCaffity
                                            State Bar No. 24013122
                                            3811 Turtle Creek Blvd, Suite 1400
                                            Dallas, TX 75219
                                            Telephone (214) 720-0720
                                            Facsimile (214) 720-0184
                                            smccaffity@textrial.com

                                            and

                                            James E. Wren
                                            State Bar No. 22018200
                                            One Bear Place #97288
                                            Waco, TX 76798-7288
                                            Telephone (254) 710-7670
                                            Facsimile (254) 710-2817
                                            james_wren@baylor.edu

                                            and

                                            SHANNON, PORTER & JOHNSON
                                            Brandon S. Archer
                                            State Bar No. 24059392
                                            P.O. Box 1272
                                            San Angelo, TX 76902-1272
                                            Telephone (325) 653-4274
                                            Facsimile (325) 657-0787
                                            archer@shannonporter.com

                                            ATTORNEYS FOR PLAINTIFFS




                               CERTIFICATE OF SERVICE

        I hereby certify this 14th day of October 2020 that a copy of the foregoing document was
filed electronically in compliance with Local Rule CV-5. Therefore, this document was served
on all counsel via electronic service. Local Rule CV-5.


                                                    /s/ Kyle Long_____
                                                    Kyle J. Long

                                          Page 5 of 5
Case 6:19-cv-00038-H Document 54 Filed 10/14/20    Page 6 of 76 PageID 268




                    Justin Moore
                Fall Incident Investigation
                            Prepared For
                           KYLE J. LONG

                     The Robert Pahlke Law Group
  Case 6:19-cv-00038-H Document 54 Filed 10/14/20             Page 7 of 76 PageID 269




October 14, 2020                                                          INITIAL REPORT

The Robert Pahlke Law Group
Attn: Kyle J. Long
2425 Circle Drive, Suite 200
Scottsbluff, NE 69361


SUBJECT:             MOORE FALL INCIDENT INVESTIGATION
                     SF20-108

Date of Loss:        June 8, 2017
Case No.:            6:19-cv-00038-C
Clients:             Justin and Judith Moore


Dear Mr. Long:
Per your request, Spectrum Forensics, LLC (Spectrum) investigated equipment involved in
a June 8, 2017 fall incident at wind turbine tower in Mills County, TX. Justin Moore was
injured when he fell while descending a ladder in the interior of the tower.

Background
The subject June 8, 2017 incident occurred in Tower 41 of a wind turbine park near
Goldtwaithe, TX. The wind turbine park is owned and operated by Invenergy, LLC
(“Invenergy”). At the time of the incident, Mr. Moore was employed by Invenergy to perform
maintenance work at the park.
Tower 41 was equipped with an Ibex Climb Assist 1000 (“Ibex”) system that provides up to
125 lbs. of assist to persons climbing or descending the interior ladders. This system was
manufactured by Power Climber Wind (a division of SafeWorks, LLC). Mr. Moore was using
fall protection equipment that included a LAD-SAF X3 cable clamp manufactured by DBI.

Incident Description
As Mr. Moore started to descend the interior ladder near the very top of the tower, the
polymer belt of the Ibex system broke. The sudden loss of more than 100 lbs. of weight support
caused Mr. Moore to lose his grip on the ladder and begin to fall. Mr. Moore fell around 20
feet before the LAD-SAF X3 engaged the wire safety rope and brought him to stop. The abrupt
stop after an extended free-fall generated high rates of deceleration and associated high
forces on Mr. Moore and reportedly resulted in injuries to his back, shoulder, and brain.
Invenergy terminated Mr. Moore when he was unable to return to his regular duties and
suitable alternative duties reportedly could not be made available.
    Case 6:19-cv-00038-H Document 54 Filed 10/14/20           Page 8 of 76 PageID 270
MOORE FALL INCIDENT INVESTIGATION
The Robert Pahlke Law Group
October 14, 2020
Project No. SF20-108

Investigative Approach
Spectrum inspected the loss location and elements of the Ibex and wire safety rope system at
the Invenergy wind turbine park near Goldtwaithe, TX on October 6, 2020. Spectrum also
participated in joint non-destructive and destructive laboratory examinations at Engineering
Systems, Inc. (“ESi”) on August 19, 2020 and October 7, 2020. Product literature and other
provided materials were reviewed. Spectrum inspected and tested several older and recent-
manufacture LAD-SAF X3 devices taken from manufacturer-sealed boxes. Two of these
devices was disassembled for inspection and measurement. Although only a selection of
photos taken during multiple inspections have been reproduced in this report, and only
specific sections of documents have been referenced, all documents and photographs in the
Spectrum file for this project have been reviewed and considered in the course of this
investigation.

Documents Reviewed
Documents reviewed in the course of this investigation include:
    •   Incident Investigation Report Form, GDW Incident 141 6-8-17 JMoore
    •   Plaintiff’s Amended Complaint, Case 6:19-cv-00038-C, June 13, 2019
    •   Deposition, Justin Moore, September 24, 2020
    •   LAD-SAF User Instructions, DBI Sala, 2016
    •   LAD-SAF Failure Modes and Effects Analysis
    •   Discovery Documents, SafeWorks
    •   Discovery Documents, DBI
    •   Ibex Climb Assist Specifications, Power Climber Wind
    •   Splicing Procedure, Power Climber Wind
    •   Operators Manual, Ibex 1000 Series Climb Assist System, Power Climber Wind,
        Revision A, December 20, 2008
    •   Operators Manual, Ibex 1000 Series Climb Assist System, Power Climber Wind,
        Revision E, January 26, 2012
    •   Brochure, Ibex 1000 Series Climb Assist, Power Climber Wind

Site Inspection
A photograph of the base of the T-41 wind turbine tower involved in the June 8, 2017 incident
is shown in Figure 1. The tower was reportedly erected in or around 2013.




2
    Case 6:19-cv-00038-H Document 54 Filed 10/14/20                     Page 9 of 76 PageID 271
MOORE FALL INCIDENT INVESTIGATION
The Robert Pahlke Law Group
October 14, 2020
Project No. SF20-108




Figure 1.   Base of T-41 wind turbine tower involved in June 8, 2017 incident.

The failed polymer belt from the Ibex climb assist system and the wire safety rope were
removed and replaced following the incident. A photograph of the configuration of the
replacement components is shown in Figure 2.




Figure 2.   Replacement polymer belt (blue) of Ibex climb assist system. The wire safety rope is visible
            immediately adjacent to the polymer belt behind the ladder.

3
    Case 6:19-cv-00038-H Document 54 Filed 10/14/20                        Page 10 of 76 PageID 272
MOORE FALL INCIDENT INVESTIGATION
The Robert Pahlke Law Group
October 14, 2020
Project No. SF20-108
The original polymer belt and the wire safety rope (and associated attaching hardware) were
initially retained by Invenergy. Short lengths of the polymer belt were cut off and delivered
to ESi for the initial August 19, 2020 laboratory exam. The remainder of the polymer belt
and the wire safety rope and attaching hardware (shown in the photograph in Figure 3) were
transferred from Invenergy to Spectrum during the October 6, 2020 site inspection and
transferred by Spectrum to ESi at the start of the October 7, 2020 laboratory exam.




Figure 3.   Polymer belt remnants, wire safety rope, and attaching hardware transferred by Invenergy to
            Spectrum on October 6, 2020.

A welding rig of the type used to fuse lengths of the polymer belt during installation of the
Ibex climb assist system was made available by Invenergy for inspection as shown in the
photograph in Figure 4. No records were available to establish whether or not this specific
welding rig had been used to fuse the belt in Tower T-41 in 2013.




Figure 4.   Welding rig of the type used to fuse ends of polymer belt during installation of the Ibex climb assist
            system in Tower T-41 in 2013.



4
    Case 6:19-cv-00038-H Document 54 Filed 10/14/20                      Page 11 of 76 PageID 273
MOORE FALL INCIDENT INVESTIGATION
The Robert Pahlke Law Group
October 14, 2020
Project No. SF20-108

LAD-SAF X3 Intended Operation
The subject LAD-SAF X3 cable clamp incorporates a cam that is designed to clamp down on
the wire safety rope in the event of a user fall. In routine use, the cam rotates to a disengaged
position to allow the cable clamp to freely slide along the wire safety rope as the user climbs
or descends. Moving the energy absorber into a raised position relative to the main body of
the LAD-SAF X3 allows the cam to fall away from the wire safety rope. If a fall occurs, the
cam is expected to move into a wire safety rope clamping position and arrest the fall whether
the energy absorber is in the raised or lowered position. The design envisions that no user
action is required to deploy the wire safety rope clamping function of the LAD-SAF X3 in the
event of a fall.

Laboratory Analysis
The fractured ends of the failed polymer belt from the Ibex climb assist system are shown in
the photograph in Figure 5. Excess braided core material and remnants of flash that had
been partially trimmed away (shown in the photographs in Figure 6) indicated that the belt
failed in the region where the free ends had been fused (welded) together during initial
installation.




Figure 5.   Fractured ends of failed polymer belt from Ibex climb assist system.




5
    Case 6:19-cv-00038-H Document 54 Filed 10/14/20                   Page 12 of 76 PageID 274
MOORE FALL INCIDENT INVESTIGATION
The Robert Pahlke Law Group
October 14, 2020
Project No. SF20-108




Figure 6.   Fractured ends of failed polymer belt from Ibex climb assist system showing excess braided core
            material (top) and evidence of flash trimming (bottom) indicative of a welded connection.

A series of parallel transverse cracks (shown in the photographs in Figures 6 and 7) indicated
that the welded region had likely begun to exhibit visible signs of a developing failure weeks
or months before the final catastrophic separation of the polymer belt occurred.




6
    Case 6:19-cv-00038-H Document 54 Filed 10/14/20                        Page 13 of 76 PageID 275
MOORE FALL INCIDENT INVESTIGATION
The Robert Pahlke Law Group
October 14, 2020
Project No. SF20-108




Figure 7.   Parallel transverse cracks in failed polymer belt of Ibex climb assist system indicative of progressive
            failure development in fused region.

The wire safety rope that had been in use at the time of the June 8, 2017 incident showed
kinking (depicted in the photograph in Figure 8) typical of high-energy clamp activation
approximately 25 feet from the top attachment point. This distance is consistent with the fall
distance reported by Mr. Moore. The wire rope was approximately 3/8 inch in diameter and
although the exact number of wires in the individual strands could not be ascertained,
appeared to consist of seven identical braided wire strands in a typical 7x19 configuration.




Figure 8.   Kinking typical of high-energy cable clamp activation at approximately 25’ from top attachment.

7
    Case 6:19-cv-00038-H Document 54 Filed 10/14/20                Page 14 of 76 PageID 276
MOORE FALL INCIDENT INVESTIGATION
The Robert Pahlke Law Group
October 14, 2020
Project No. SF20-108

The subject LAD-SAF X3 cable clamp (shown in the photographs in Figure 9) was
unremarkable other than for the deployed energy absorber.




Figure 9.   Subject LAD-SAF X3 showing deployed energy absorber.

Even it its deployed condition, the subject LAD-SAF X3 passed typical pre-climb inspections
mandated by DBI such as having the cam move into the clamp position with the device laid
flat on the table and shaking the device to confirm that the cam moves freely. It also passed
typical pre-climb inspections such as moving freely up and down the wire safety rope when
moved at a modest speed with the energy absorber in the up position, and having the cam
clamp down when the device was allowed to free-fall along a pretensioned wire safety rope
(albeit at varying distances of up to a foot or so).

8
    Case 6:19-cv-00038-H Document 54 Filed 10/14/20                   Page 15 of 76 PageID 277
MOORE FALL INCIDENT INVESTIGATION
The Robert Pahlke Law Group
October 14, 2020
Project No. SF20-108

However, two distinct failure modes were noted during laboratory testing. First, when the
device was either allowed to free-fall or manually accelerated as fast as possible down the
pretensioned wire safety rope with the energy absorber in the up position, the cam failed to
arrest a fall over the approximately five-foot test section of wire safety rope. Second, with the
energy absorber facing the user in the up position, exerting a sideload to the user’s left on the
energy absorber caused the cam to lock in place even when the device was inverted. Releasing
the sideload resulted in the cam falling into the clamping position.

Disassembly of the LAD-SAF X3 cable clamp showed that all components were present and
in position. No individual component failures were noted. The energy absorber and the cam
were separated only by a white polymer washer, and as shown in the photographs in
Figure 10, rotated on red polymer bushings around the same stepped shaft. Comparison of
the disassembled subject cable clamp with a disassembled contemporaneous exemplar taken
from a manufacturer-sealed box showed that the subject cable clamp had not been modified
in any way.




Figure 10. Disassembly of subject LAD-SAF X3 showing red polymer bushings at center of rotation for energy
           absorber (top) and cam (bottom); the cam and energy absorber rotate on the machined shaft shown
           in the middle of the lower left image.



9
 Case 6:19-cv-00038-H Document 54 Filed 10/14/20                Page 16 of 76 PageID 278
MOORE FALL INCIDENT INVESTIGATION
The Robert Pahlke Law Group
October 14, 2020
Project No. SF20-108

Engineering Analysis
The June 8, 2017 fall incident that injured Mr. Moore was initiated by the failure of the
polymer belt of the Ibex climb assist system. The belt failure occurred at the location where
the free ends of the belt were fused together during initial assembly of the system in 2013.
The failure of the belt caused a sudden loss of more than 100 lbs. of weight assistance, which
in turn caused Mr. Moore to lose his grip on the ladder he was descending. The polymer belt
runs the full height of the wind turbine tower and is approximately 600 feet in length.

It is not known where along the height of the T-41 tower the fused region was located at the
time of failure. The fractured ends of the failed belt show signs of cracking that had developed
over a period of time prior to the final catastrophic failure. Approximately one month after
Mr. Moore’s fall, SafeWorks issued guidance for users to inspect the welded region before
every climb. Realistically, this would require that the welded region be clearly marked so
that it could be located in a reasonable amount of time under the existing lighting conditions
in the tower.

Welded regions are logical locations for in-service failure. Welds made under field conditions
as opposed to laboratory conditions have a foreseeable increased risk of sub-optimal
preparation and construction and will therefore be at an increased risk of failure compared
to the bulk belt material. Multiple field reports of belt failures at weld locations confirm this
hypothesis. SafeWorks’ failure to instruct users to perform pre-climb inspections of the weld
locations in the polymer belt rendered the Ibex climb assist system defective and
unreasonably dangerous. Such instructions would have been feasible when the Ibex system
was developed and manufactured and should have been provided in the User Inspections
section of the Operators Manual.

Mr. Moore’s injuries appear to be consistent with the high deceleration rates and attendant
high forces he sustained due to the delayed deployment of the LAD-SAF X3. Mr. Moore fell
approximately twenty feet before the cam in the LAD-SAF X3 suddenly engaged the wire
safety rope. At the end of a 20-foot free-fall, Mr. Moore was falling at approximately 36 feet
per second. If the stopping distance after deployment of the LAD-SAF X3 was approximately
one foot, Mr. Moore would have experienced an average whole-body deceleration of
approximately 20 G’s, which would subject him to forces on the order of twenty times his body
weight. Peak deceleration would be approximately twice the average deceleration, and local
decelerations due to whipping of the head, neck, and limbs would likely exceed that number.

The LAD-SAF X3 cable clamp incorporates a moving cam that is designed to clamp down on
the wire safety rope in the event of a user fall. The cam has to rotate around the machined
shaft to clamp the wire safety rope in the event of a fall. A red polymer bushing inserted into
the center opening of the cam is intended to facilitate rotation around the machined shaft.
An energy absorber attached to the cable clamp is intended to increase the distance over



10
 Case 6:19-cv-00038-H Document 54 Filed 10/14/20              Page 17 of 76 PageID 279
MOORE FALL INCIDENT INVESTIGATION
The Robert Pahlke Law Group
October 14, 2020
Project No. SF20-108
which the user comes to a stop (and thereby reduce deceleration rates and forces) after the
LAD-SAF X3 arrests on the safety wire rope.
The cam can move into clamping position either by moving the energy absorber down or by
inertial movement of the cam during a fall. In theory, inertial movement during a fall should
be sufficient to move the cam into clamping position even if the energy absorber remains in
the raised position. A spring is provided between the cam and the cable clamp body to help
overcome the weight of the cam and facilitate upward movement during a fall. However,
informal laboratory testing showed that the cam does not reliably engage the wire safety rope
if it is accelerated downward with the energy absorber in the raised position.
Testing of the cable clamp off the wire safety rope shows that the cam rotates into the
clamping position with relative ease even under modest downward acceleration. However,
when in position on the wire safety rope, the LAD-SAF X3 did not reliably engage if the
downward acceleration occurred while the energy absorber was in the raised position. This
observation indicates that when the cam rotates to contact the wire safety rope, the friction
between the rope and the gripping surface of the cam is insufficient to pull the cam tighter
into the rope. If a lateral force is applied to the energy absorber while it is in the raised
position, impingement on the cam can entirely prevent motion of the cam (and therefore,
engagement of the cam with the wire safety rope) under fall conditions.
Typical engineering practice during design of components is to perform a Failure Modes and
Effects Analysis (“FMEA”) to determine how and why a device might malfunction under
conditions of normal use and reasonably foreseeable misuse. The FMEA assigns a score to
each potential failure mode based on the anticipated frequency of the occurrence, the severity
of the likely consequences, and ability to detect the failure mode. Both the cam locking due
to side loading of the energy absorber and the inability of the cam to engage the wire safety
rope in a free-fall with the energy absorber in the raised position should have been considered
and addressed by the manufacturer as part of the FMEA for the LAD-SAF X3 because the
occurrences are foreseeable, likely to lead to severe consequences in terms of injury or death,
and practically impossible to detect by the user beforehand.
Examination and laboratory testing show that at the time of design and manufacture of the
LAD-SAF X3, safer alternative designs were available that improve operational reliability
and significantly reduce the risk of injury by reducing the potential of impingement of the
energy absorber on the cam. Potential impingement by adjacent components and resulting
abnormal functionality is a well-recognized engineering problem.
Specific design modifications that reduce the potential for interference include incorporating
a flange in the existing stepped shaft between the energy absorber and cam or reducing
lateral motion of the energy absorber by reducing the clearance between the shaft and the
bushings and/or replacing the polymeric bushings with either bronze bushings or bearings.
Enhancing the ability of the cam to engage the wire safety rope due to inertial movement



11
 Case 6:19-cv-00038-H Document 54 Filed 10/14/20               Page 18 of 76 PageID 280
MOORE FALL INCIDENT INVESTIGATION
The Robert Pahlke Law Group
October 14, 2020
Project No. SF20-108
would require modifying the gripping surface of the cam to enhance the engagement force at
the point of initial contact with the wire safety rope.
The failure of the LAD-SAF X3 to reliably engage the wire safety rope in the expected, and
therefore foreseeable, event of a fall renders the device defective and unreasonably
dangerous. While testing of prototypes is required to fully validate design changes, it was
technically and economically feasible at the time of design and manufacture of the LAD-SAF
X3 to modify the design to make operation of the cam that is intended to engage the wire
safety rope more reliable.

Summary of Opinions
Based on review of available information to date, we have reached the following conclusions
to a reasonable degree of engineering certainty:

     1) The June 8, 2017 fall incident was triggered by the failure of a welded polymer belt in
        the Ibex climb assist system.
     2) The sudden failure of a welded region of the Ibex polymer belt resulted in a sudden
        transfer of more than 100 lbs. of weight that caused Mr. Moore to lose his grip on the
        ladder and begin to fall.
     3) SafeWorks’ failure to provide instructions and warnings to inspect belt welds prior to
        each climb rendered the Ibex climb support system defective and unreasonably
        dangerous. Providing such instructions was technically and economically feasible as
        demonstrated by SafeWorks’ inclusion of such instructions and warnings in the
        Operator’s Manual more than month after Mr. Moore’s injuries occurred.
     4) A malfunction in the LAD-SAF X3 cable clamp worn by Mr. Moore caused it to fail to
        engage the wire safety rope until Mr. Moore had fallen more than 20 feet.
     5) DBI failed to consider operational conditions that could lead to severe injuries and
        that could have been reasonably anticipated during the design phase of the LAD-SAF
        X3 development.
     6) The sudden deceleration caused by the belated deployment of the LAD-SAF X3 cable
        clamp generated high deceleration rates and associated high forces on Mr. Moore.
     7) Even after the fall and partial deployment of the energy absorber, the subject LAD-
        SAF X3 cable clamp passed all user tests that are specified by DBI to be performed
        prior to a climb.
     8) The LAD-SAF X3 is defectively designed in that it can fail to deploy properly under
        normal and expected conditions of use.
     9) The defective design of the LAD-SAF X3 renders it unreasonably dangerous for its
        intended users.



12
 Case 6:19-cv-00038-H Document 54 Filed 10/14/20            Page 19 of 76 PageID 281
MOORE FALL INCIDENT INVESTIGATION
The Robert Pahlke Law Group
October 14, 2020
Project No. SF20-108

     10) Alternative and safer designs for the LAD-SAF X3 were technically and economically
         feasible.
The opinions and conclusions expressed in this report are based on the information available
to Spectrum as of the date of this report. Review of documents is ongoing. As discovery
continues, it may be that additional information will become available which will affect our
opinions and conclusions and may require the preparation of an addendum report.

Respectfully submitted,




_____________________________
Bastiaan E. Cornelissen, Ph.D., P.E.




Respectfully submitted,




_____________________________
Mark D. Russell, Ph.D., P.E.




13
        Case 6:19-cv-00038-H Document 54 Filed 10/14/20                    Page 20 of 76 PageID 282




                                                 Resume of
                         Bastiaan E. Cornelissen, Ph.D., P.E.

Education:              Ph.D. Materials Science & Metallurgical Engineering, Colorado School of
                        Mines (2000); M.S Materials Science, University of California at Berkeley (1993), B.S.
                        Metallurgical Engineering, South Dakota School of Mines (1987).

Registration:           Dr. Cornelissen is a Registered Professional Engineer in Colorado,
                        California, and Wyoming.

Experience:             Principal, Spectrum Forensics LLC, 2015-Present
                        Principal, Forensic Consultants Group, 2011-2016
                        Principal, Event Analysis Group, 2008-2016
                        Senior Associate, Structural Integrity Associates, 2007-2013
                        Principal Engineer, Jacobson Forensic Engineering, 2000-2007
                        Senior Engineer, Ponderosa Associates, 2000
                        Senior Engineer, Knott Laboratory, 1993-2000
                        Research Associate, CO School of Mines, 1993-1999
                        Research Assistant, UC Berkeley, 1990-1993
                        Metallurgist, Anamet Laboratories, 1987-1990.

Forensic Engineering:   Dr. Cornelissen has applied a multidisciplinary approach to the investigation of several hundred
                        man/machine interactions and failures of engineered materials and devices. He has analyzed
                        personal injury and property damage cases involving motor vehicles, conveyor systems,
                        agricultural equipment, oil and gas wells, augers, overhead power lines, and automotive
                        components. His expertise encompasses the analysis of failures in automotive, aerospace, utility,
                        marine, electronics, medical, petroleum, and chemical processing industries. Representative cases
                        involved failure analyses of pipelines, fasteners, medical devices, recreational equipment, heavy
                        truck components, power lines, lifting cranes and oilfield equipment. He has applied his firearms
                        experience and training as a firearms instructor to the analysis and reconstruction of firearms
                        failures and shooting incidents.

Expert Testimony:       As a result of his investigations, Dr. Cornelissen has provided expert testimony in court as well as
                        during arbitration and mediation proceedings. He has testified on behalf of plaintiffs and
                        defendants in cases involving materials engineering, medical devices, firearms, welding, fastening
                        systems, and warnings and instructions.
       Case 6:19-cv-00038-H Document 54 Filed 10/14/20                    Page 21 of 76 PageID 283




                                                Resume of
                         Bastiaan E. Cornelissen, Ph.D., P.E.

Publications:           1. B.E. Cornelissen, R.H. Dauskardt, R.O. Ritchie, and G. Thomas, Cyclic Fatigue Behavior and
                        Fracture Toughness of Silicon Nitride Ceramics Sintered with Rare- Earth Oxides, Acta Metall.
                        & Mater. Vol. 42, No. 9, 1994.

                        2. B.E. Cornelissen, D.K. Matlock, G. Krauss, B. Gondesen, and F. T. Hoffmann, Bending
                        Fatigue Performance of Gas- and Plasma-Carburized Steels, Society of Automotive Engineers
                        (SAE) Paper 1999-01-0602, Detroit, Michigan, 1999.

                        3. D. J. Medlin, B. E. Cornelissen, D. K. Matlock, G. Krauss, and R. J. Filar, Effect of Thermal
                        Treatments and Carbon Potentials on Bending Fatigue Performance of SAE 4320 Gear Steel,
                        Society of Automotive Engineers (SAE) Paper 1999-01-0603, Detroit, Michigan, 1999.

                        4. B.E. Cornelissen, J. Kube, G. Marsh, and C. Finocchiaro, Evidence Handling and Preservation
                        in Suspected Arson Cases, International Association of Arson Investigators, July 2001.

                        5. Bending Fatigue of Carburized Steels, Proc. 5th ASM Heat Treatment and
                        Surface Engineering Conference in Europe, Gothenburg, Sweden, June 7-9, 2000

                        6. O. Jacobson, B. E. Cornelissen, G. Barbera, C. Thomas and D. Anderson, Motor Vehicle
                        Event Data Recorders, Validation and Use of Data for Admission to the Court, Collision-The
                        International Compendium for Crash Research, Vol. 1, Issue 1, 2006.

                        7. K. Pagel, B.E. Cornelissen, Applying Scientific Analysis Techniques to the Identification of
                        Unknown Features of .50 BMG Caliber Ammunition, Very High Power Magazine, 2020-2.

Conferences/Seminars:   1. “Bending Fatigue Performance of Gas- and Plasma-Carburized Steels”,
                        Speaker, Society of Automotive Engineers Annual Convention, Detroit, Michigan, March 2,
                        1999.

                        2. “Alloying and Processing Approaches to Improved Bending Fatigue Performance of
                        Carburized Gear Steels”, Speaker, Advanced Steel Processing and Products Research Center’s
                        Twenty-Ninth Semiannual Technical Program, Colorado School of Mines, Golden, Colorado,
                        September 13, 1999.

                        3. “Accident Reconstruction Using Conservation of Momentum & Energy”, SAE, Troy,
                        Michigan, August 27-28, 2001.

                        4. PC Crash Training Seminar, MacInnes Engineering, Las Vegas, Nevada, January 11-12, 2002.

                        5. Laser Survey Equipment Training, Laser Technology, Inc., Englewood, CO, April & July,
                        2002.

                        6. PC Crash Advanced Training Seminar, MacInnes Engineering, Las Vegas, Nevada, January
                        10-11, 2003

                        7. Motor Vehicle Accident Reconstruction Seminar - SAE 2004 World
                        Congress, Detroit, Michigan, March 8-10, 2004.
Case 6:19-cv-00038-H Document 54 Filed 10/14/20                  Page 22 of 76 PageID 284




                8. Welding Training, Auburn Tools, April-May 2003.

                9. 2003 International Whiplash Trauma Congress, Spinal Injury Foundation, Denver, Colorado,
                October 9 10, 2003.

                10. 2004 ARC-CSI Crash Conference, Las Vegas, Nevada, June 21-23, 2004.

                11. Commercial Vehicle Braking Systems Seminar, Troy, Michigan, August 2-4, 2006.

                12. OSHA Health & Safety Training, South Jordan, Utah, February 25, 2008

                13. Root Cause Analysis, Structural Integrity Associates, Centennial, Colorado, June 23, 2008

                14. Forensic Engineering – The Role of the Engineer in the Legal System, Speaker, Colorado
                School of Mines, October 2008

                15. Certified Fire & Explosion Investigator Seminar, NAFI, Boston, MA, March 8-11, 2010

                16. Bolted Connections Course, ASME, Houston, TX, April 26-30, 2010

                17. Effective Loss Scene Investigation, CLM, Omaha, NE, June 23, 2016

                18. Modular Hip System Failure Analysis, ASM Rocky Mountain Chapter, October 4, 2018
          Case 6:19-cv-00038-H Document 54 Filed 10/14/20                       Page 23 of 76 PageID 285




Testimony:

   Date       Client        Case #                  Case Name                               Location                    Trial/Depo
                                                                                 District Court, La Plata County,
  02/20/15     Larson      2013CV14         Kelley v. Auk Enterprises et al                                             Deposition
                                                                                            Colorado


                                          Magna Energy Services v. Industrial
  03/09/15      Kay       2013CV30983                                              District Court, Weld County          Deposition
                                                   Systems, Inc.


                                           Warner v. Penenberg and Wright          Superior Court, Los Angeles
  03/18/15   McLaughlin    BC475958                                                                                     Deposition
                                                   Medical Group                       County, California


                                                                                 District Court, Gallatin County,
  03/26/15    Edwards      DV 09-145C       Chapman v. Harley-Davidson.                                                 Deposition
                                                                                            Wyoming


                                                                                  23rd Judicial District, Wharton
  06/02/15     Cline       No. 45,927            Lexington v. Simkar                                                    Deposition
                                                                                          County, Texas


                                                                                8th Judicial District, Platte County,
  06/09/15     Martin       2014-69               Stevenson v. Lake                                                        Trial
                                                                                             Wyoming


                                                                                  23rd Judicial District, Wharton
  07/07/15     Cline       No. 45,927            Lexington v. Simkar                                                    Deposition
                                                                                          County, Texas


                                                                                   Circuit Court, Lane County,
  08/14/15    Hedberg      161418610        American Wholesale v. AllState                                                 Trial
                                                                                             Oregon


  02/23/16     Bristol    2014CV030245         307Inc. v. Brewer Steel             District Court, Weld County          Deposition


                          2:14-cv-08278                                          District Court, Central District of
  03/29/16   McLaughlin                       Sukonik v. Wright Medical                                                 Deposition
                           BRO-MRW                                                California, Western Division
          Case 6:19-cv-00038-H Document 54 Filed 10/14/20                                Page 24 of 76 PageID 286




Testimony, cont.:

   Date       Client           Case #                     Case Name                                  Location                   Trial/Depo
  04/12/16     Bristol      2014CV030245             307Inc. v. Brewer Steel                District Court, Weld County            Trial


                            1:15-cv-00909-
  08/01/16     Killeen                               Federal Insurance v. 3M                District Court, New Mexico          Deposition
                             MCA-KBM·


                            13-CV-01899-
  08/03/16    Younger                             Heinrich v. Jeg’s Automotive           District Court, District of Colorado      Trial
                              PAB-GPG


  09/20/16    Schafer       1:14-CV-00165              Robles v. Polar Corp                 District Court, North Dakota        Deposition



                                                                                            Superior Court, Los Angeles
  10/12/16   McLaughlin       BC552067        Parks v. Wright Medical Technology                                                Deposition
                                                                                                County, California


                                                                                            United States District Court,
  12/13/16     Turner     3:14-cv-08115-NVW              TriState v. MHI                                                        Deposition
                                                                                                District of Arizona


  12/19/16     Miller      2015CV30977           Clymer v. Texas Farrier Supply         District Court, Boulder County, CO      Deposition



  01/26/17   McLaughlin    2015CV30977
                           CV2014-009277      Trittler v. Wright Medical Technology
                                                                                             Superior Court of Arizona
                                                                                                                                Deposition
                                                                                                Maricopa County


                                                                                            United States District Court,
  03/13/17     Turner     3:14-cv-08115-NVW              TriState v. MHI                                                        Deposition
                                                                                                District of Arizona


                                                                                            United States District Court,
  05/30/17    Breslau     1:15-cv-01252-RBJ             Wellons v. EVCE                                                            Trial
                                                                                                District of Colorado


                                                                                           United States District Court,
  06/02/17     Fannin       2:15-cv-00294     Jardanowski v. Portland Orthopaedics                                              Deposition
                                                                                           Eastern District of Wisconsin


                                                                                            United States District Court,
  06/05/17    Sandefer    1:16-cv-00140-KHR            Case v. SM Energy                                                        Deposition
                                                                                               District of Wyoming


                                                                                            United States District Court,
  06/08/17      Berg         16-cv-00009             Reynolds v. DoubleTap                                                      Deposition
                                                                                                District of Colorado


                           CV15-07102 CAS       Biorn/Sarafian v. Wright Medical            United States District Court
  07/18/17     Zukin                                                                                                            Deposition
                               (KSx)                      Technology                        Central District of California


                                              National Surety Corporation v. United
  08/09/17   MacArthur       16CV05612                                                  District Court, Johnson County, KS      Deposition
                                                       Heating & Cooling


                                              Frontier Airlines v. City and County of   CEO of Aviation, City and County of
  08/11/17    Carafelli      DEN2017-01                                                                                           Hearing
                                                              Denver                                 Denver
             Case 6:19-cv-00038-H Document 54 Filed 10/14/20                                 Page 25 of 76 PageID 287




Testimony, cont.:

   Date          Client           Case #                      Case Name                                 Location                   Trial/Depo

  08/15/17      McLaughlin        10-CI-656       Spencer v. Wright Medical Technology            Jefferson Circuit Court           Deposition


                             1:16-cv-02105—msk-                                                United States District Court,
  10/12/17      McLaughlin                                Wollam v. HowMedica                                                       Deposition
                                     mjw                                                           District of Colorado


                                                   National Surety Corporation v. United
  11/13/17      MacArthur        16CV05612                                                  District Court, Johnson County, KS        Trial
                                                            Heating & Cooling


   1/11/18        Fourez       16SL-CC00962           Privilege v. D. Flynn Plumbing       Circuit Court – St. Louis County, MO     Deposition


                                                                                               United States District Court,
   1/25/18      McLaughlin      1:17-cv-10134       Feld v. Wright Medical Technology                                               Deposition
                                                                                                District of Massachusetts


   2/7/18         Rardin         17CV00706            Pacific Indemnity v. Do-Right         District Court, Johnson County, KS      Deposition



   4/20/18        Sitcoff      D01CI70002616            Newman v. Sapp Brothers            District Court, Douglas County, NE       Deposition


   4/27/18       Breslau      15-cv-00091-ABJ      Sinclair WRC v. A&B Builders, LTD        District Court, District of Wyoming     Deposition



   6/21/18       Breslau      15-cv-00091-ABJ      Sinclair WRC v. A&B Builders, LTD        District Court, District of Wyoming     Deposition


                                                                                             District Court, Eastern District of
   7/19/18         Pope      5:17cv062-KGB        Simpson v. Wright Medical Technology                                              Deposition
                                                                                              Arkansas, Pine Bluff Division


                                                                                               Superior Court of California
   8/29/18      O’Connor     C15-02123                   SLO District v. Teichert                                                   Deposition
                                                                                                 County of Contra Costa

                                                                                               United States District Court,
   8/31/18      McLaughlin   1:16-cv-00456-CWD               Connell v. Lima                                                        Deposition
                                                                                                    District of Idaho


                                                                                               United States District Court,
   9/17/18        Killeen    1:17cv02196-KLM            Federal (Culp) v. Brasscraft                                                Deposition
                                                                                                   District of Colorado

                             1:17-cv-01601-CBS-                                                United States District Court,
   9/19/18      McLaughlin                      Applekamp v. Wright Medical Technology                                              Deposition
                             WJM-SKC                                                               District of Colorado


                                                                                                     District Court
  10/04/18       Dunford     2017-CV-001757-TO            Bankers v. OmegaFlex                                                      Deposition
                                                                                                  Sedgwick County, KS
             Case 6:19-cv-00038-H Document 54 Filed 10/14/20                           Page 26 of 76 PageID 288




Testimony, cont.:

   Date          Client           Case #                    Case Name                            Location                Trial/Depo

                                                                                               District Court
  10/18/18        Wetli       17CR200003-4G           State of Colorado v. Kelley                                           Trial
                                                                                        City and County of Denver


                                                                                               District Court
  10/19/18        Wetli       17CR200003-4G           State of Colorado v. Kelley                                           Trial
                                                                                        City and County of Denver


                                                                                             District Court
  10/22/18      MacArthur     2017-CV-000966          Great Northern v. Ronnoco                                           Deposition
                                                                                          Wyandotte County, KS


                                                                                               Circuit Court
  11/15/18       Dunford        36CIV16-23               Grove v. OmegaFlex                                               Deposition
                                                                                            Jerauld County, SD

                                                                                        Superior Court of California
  12/05/18      O’Connor         C15-02123             SLO District v. Teichert                                           Deposition
                                                                                          County of Contra Costa

                                                                                              District Court
  12/10/18        Radley       2018CV030157          Herrera v. Summit Concrete                                           Deposition
                                                                                            Pueblo County, CO

                                                                                                District Court
  04/05/19         Lee         2016-CV-30128      Independence Pass v. Shaw Builders                                      Deposition
                                                                                             Pitkin County, CO

                                                                                               District Court
  04/09/19        Pope       1:16-CV-00108-RJS            Bradshaw v. WMT                                                 Deposition
                                                                                              District of Utah

                                                                                               District Court
  04/23/19      MacArthur      2017-CV-30168       American Insurance v. BrassCraft                                       Deposition
                                                                                             Eagle County, CO

                             18-CV-01187-WYD-                                                  District Court
  05/02/19        Rossi                                     Ross v. UPRR                                                  Deposition
                                   KLM                                                      District of Colorado

                                                                                               District Court
   6/6/19       McLaughlin   2:17-cv-00092-JNP          Burningham v. WMT                                                 Deposition
                                                                                              District of Utah

                                                                                               District Court
   5/31/19        White          17CR8824         State of Colorado v. Howard Little                                       Hearing
                                                                                        City and County of Denver

                             2:17-cv-03178-CAS                                                 District Court
  08/30/19        Zukin                                    Bower v. WMT                                                   Deposition
                                    (KSx)                                               Central District of California

                             2:17-cv-03196-CAS                                                 District Court
  08/30/19        Zukin                                     Prater v. WMT                                                 Deposition
                                    (KSx)                                               Central District of California

                             1:18-cv-01813-RM-                                                 District Court
  10/22/19       Leemon                                McCauley v. Howmedica                                              Deposition
                                    MEH                                                     District of Colorado

                                                                                          Eighth Judicial District
   1/27/20        Wiens        CV-2018-0615         Basic Energy v. Thunder Basin                                         Deposition
                                                                                              Niobrara, WY

                             1:18-cv-03063-WJM-                                                District Court
   4/6/20         Sutton                                  Macias v. Skyjack                                               Deposition
                                     STV                                                    District of Colorado

                                                                                               District Court
   4/25/20       Dunford     1:19-cv-01658-SKC         Zavanna v. Warren Alloy                                            Deposition
                                                                                            District of Colorado
             Case 6:19-cv-00038-H Document 54 Filed 10/14/20                       Page 27 of 76 PageID 289




Testimony, cont.:

   Date          Client           Case #                 Case Name                            Location                     Trial/Depo

                             1:18-cv-03063-WJM-                                              District Court
   4/28/20       Sutton                                Macias v. Skyjack                                                    Deposition
                                     STV                                                  District of Colorado


                                                                                             District Court
   6/19/20       Rardin      1:19-cv-02350-KLM       Bankers v. BrassCraft                                                  Deposition
                                                                                          District of Colorado


                             4:15-cv-00072-DN-                                               District Court
   8/29/20       Hansen                              Mickelsen v. Aramark                                                   Deposition
                                     PK                                                     District of Utah


                                                                                     District Court – State of MN
   10/1/20      Vollbrecht     27-cv-17-16231     United Healthcare v. Fremont                                              Deposition
                                                                                 Hennepin County – 4th Judicial District
Case 6:19-cv-00038-H Document 54 Filed 10/14/20 Page 28 of 76 PageID 290
                                        MARK D. RUSSELL, Ph.D., P.E., CFEI
                                                      Denver, Colorado 80210
                                                    Telephone: (303) 475-9557
                                                       mdr@spectrullc-co.com


  EDUCATION:
  1993              Ph.D., Mechanical Engineering
                    University of Missouri, Columbia, Missouri

  1989              M.S., Nuclear Engineering
                    University of Missouri, Columbia, Missouri

  1987              B.S., Mechanical Engineering
                    University of Missouri, Columbia, Missouri


  EXPERIENCE:
  April 2020        Spectrum Forensics LLC
  to Present        Englewood, CO

                    Principal Engineer. Comprehensive forensic engineering services
                    including investigation and analysis of the cause of failure, cost and
                    scope of damage associated with failure, and expert witness
                    testimony. Specialized consulting in the areas of mechanical systems,
                    manufacturing processes, and complex systems. Fire and explosion
                    investigations. Analysis and modeling of complex phenomena.

  July 2019         Paladin Consulting Solutions LLC
  to April 2020     Denver, CO

                    Founder and Principal. Comprehensive forensic engineering services
                    including investigation and analysis of the cause of failure, cost and
                    scope of damage associated with failure, and expert witness
                    testimony. Specialized consulting in the areas of mechanical systems,
                    manufacturing processes, and complex systems. Fire and explosion
                    investigations. Analysis and modeling of complex phenomena.
                    Provide training to forensic consultants in the practice of forensic
                    engineering, cause determination, and report writing.

  July 2011         Engineering Design & Testing Corp.
  to June 2019      Columbia, SC

                    Chief Engineer (January 2014 – June 2019), Associate Chief Engineer
                    (July 2013 – December 2013), Consulting Engineer (July 2011 – July
                    2013). Specialized consulting in the areas of mechanical systems,
                    manufacturing processes, conveyor systems, acoustical and vibration
                    analysis of machinery. Fire and explosion investigations. Root cause
                    investigation and analysis of mechanical damage to equipment,
Case 6:19-cv-00038-H Document 54 Filed 10/14/20           Page 29 of 76 PageID 291
  CURRICULUM VITAE FOR MARK D. RUSSELL, Ph.D., P.E., CFEI                     PAGE 2 OF 9



                     components, and materials, including fracture analysis and failure
                     analysis. Preparation of repair and replace cost estimates.
                     Investigation of incidents involving residential, industrial and
                     commercial systems. Damage evaluation and assessment.

  May 2009           Elegant Consulting Solutions
  to July 2011       Goodlettsville, Tennessee

                     Principal and Founder. Projects included design evaluation of and
                     improvement recommendations for an oil well drill bit, evaluation of
                     the feasibility of using various sources of biomass as a feedstock for
                     the production of biodiesel, life cycle analysis of various energy
                     technologies for potential investment and development, evaluation of
                     custom simulation software package for use in the development of
                     continuously variable transmissions.

  June 2005          Span Tech LLC,
  to March 2009      Glasgow, Kentucky

                     Vice President of Research and Development. Managed research and
                     development engineers responsible for new product designs, custom
                     design software development, and new product launch. Researched
                     new technologies for patent applications. Researched the source of a
                     long-standing in-service problem with conveyor cleanliness, and was
                     sole inventor of the technology that eliminated this problem
                     (developed the process, specified the required equipment, and
                     supervised the installation of the required equipment).

  May 2003           Trace Die Cast
  to May 2005        Bowling Green, Kentucky

                     Manufacturing Engineer. Provided production support through
                     process evaluation and improvements for aluminum die-cast
                     production, including quality assessment of parts, root cause analysis
                     of defects, and process change implementation to correct for defects.

                     Quality Manager. Root cause analysis of various part defects and
                     process improvements and design changes implementation to address
                     these defects.

                     Program Manager. Resolution of product-quality discrepancies,
                     including root cause analysis of defective parts found at customer
                     sites, corrective action implementation and documentation, and
                     reporting. New product launch management.

  February 2000      Leggett and Platt Aluminum Group
  to May 2003        Monroe City, Missouri
                                                                               October 2020
Case 6:19-cv-00038-H Document 54 Filed 10/14/20             Page 30 of 76 PageID 292
  CURRICULUM VITAE FOR MARK D. RUSSELL, Ph.D., P.E., CFEI                        PAGE 3 OF 9




                       Quality Engineer/Quality Manager. Quality management for a range
                       of die-cast aluminum products. Developed a die-cast process auditing
                       system to improve conformance to established process parameters.

  February 1999        Russell Brothers Construction Company
  to November 1999     Columbia, Missouri

                       Founder and Co-owner. Managed budgets for construction projects.
                       Supervised construction activities, including coordination of work by
                       subcontractors. Secured investment and financing for initial
                       construction project.

  August 1994          University of Missouri
  to February 1999     Columbia, Missouri

                       Research Assistant Professor/Senior Research Specialist

                       Department of Mechanical and Aerospace Engineering - Conducted
                       research on the ultrasonic nondestructive evaluation of polycrystalline
                       materials; results of research are applicable to any wave scattering
                       medium including atmospheric formations, geologic structures, and
                       the human body.

                       Department of Biological and Agricultural Engineering - Conducted
                       research to improve the detection and characterization of prostate
                       cancer via medical ultrasound. Conducted water quality research
                       related to agricultural applications. Taught introductory physics
                       course for undergraduate students.

                       Department of Biological and Agricultural Engineering - Conducted
                       research on fueling diesel engines with biodiesel. Investigated the
                       impact of biodiesel on the emissions, maintenance, durability, and
                       power performance of diesel engines.

  June 1993            University of Missouri Hospital and Clinics
  to May 1994          Columbia, Missouri

                       Post-Doctoral Fellow, Department of Radiology. Conducted research
                       on the ultrasonic acoustic properties of healthy and cancerous prostate
                       tissue. Investigated correlation between the ultrasonic acoustic
                       parameters and the histopathology of the cancerous prostate.


  CONTINUING EDUCATION:
  Die Cast Die Design, Bueler AG, Wil Switzerland, 2003
                                                                                  October 2020
Case 6:19-cv-00038-H Document 54 Filed 10/14/20             Page 31 of 76 PageID 293
  CURRICULUM VITAE FOR MARK D. RUSSELL, Ph.D., P.E., CFEI                          PAGE 4 OF 9



  Die Casting Process Optimization, Bueler AG, Wil Switzerland, 2003
  World Tribology Congress III, ASME, Washington, D.C., 2005
  Leadership Training Conference, ASME, Dallas, TX, 2010
  Leadership Training Conference (Advanced), ASME, Dallas, TX, 2011
  ASME District F Sections Seminar, Atlanta, GA, 2011
  Full Field Deformation and Strain Measurement, ASME, Atlanta, GA, 2011
  A Brief History of Aircraft Engine Development at General Electric, ASME, Atlanta, GA,
  2011
  Rotating Equipment and Predictive Maintenance, Engineering Design & Testing, Columbia,
  SC, 2011
  Confined Space Entry, South Carolina Chapter National Safety Council (On-Line), 2011
  Principles of Failure Analysis, ASM International (On-Line), 2011
  Analysis of Plastic Fractures, Engineering Design & Testing, Orlando, FL, 2012
  Losses in Renewable and Alternative Energy, Engineering Design & Testing, Orlando, FL,
  2012
  The Daubert Decision: Where Have We Come Since 1993? (Presenter), Engineering Design
  & Testing, Orlando, FL, 2012
  Ethical Challenges for the ED&T Engineer, Engineering Design & Testing, Orlando, FL,
  2012
  Quantitative Measurement of LP/Natural Gas Pipe Systems, Engineering Design & Testing,
  Orlando, FL, 2012
  Hot Wheels: Investigating Vehicle Fires, Engineering Design & Testing, Orlando, FL 2012
  Advanced Fire, Arson & Explosion Investigation Training Program, National Association of
  Fire Investigators, Sarasota, FL, 2012
  Social Networking and the Consulting Engineer, Engineering Design & Testing, Columbia,
  SC, 2013
  Filing Rules in a Judicial System, Engineering Design & Testing, Columbia, SC, 2013
  Salt Spreader Session, Engineering Design & Testing, Columbia, SC, 2013
  Fire Session Panel, Engineering Design & Testing, Columbia, SC, 2013
  Shaking Things Up a Bit – A Summary of Lessons Learned in the Field of Vibration,
  Engineering Design & Testing, Salt Lake City, UT, 2014

                                                                                   October 2020
Case 6:19-cv-00038-H Document 54 Filed 10/14/20               Page 32 of 76 PageID 294
  CURRICULUM VITAE FOR MARK D. RUSSELL, Ph.D., P.E., CFEI                        PAGE 5 OF 9



  Products Liability and the Engineer – What Does It Mean to be Strictly Liable, Engineering
  Design & Testing, Salt Lake City, UT, 2014
  Presentation of Credentials in Litigation, Engineering Design & Testing, Salt Lake City, UT,
  2014
  The Construction Sit and Conflict – Standard of Care, Engineering Design & Testing, Salt
  Lake City, UT, 2014
  Material Science & Technologies Conference, Pittsburgh, PA, 2014
  Ways to Increase and Retain Clients, Engineering Design & Testing, Nashville, TN, 2015
  Modern Data Management for Engineering Investigations – Acquisition, Storage and
  Access, Engineering Design & Testing, Nashville, TN, 2015
  Federal Rules of Civil Procedure (FRCP) Rule 26 – Expert Reports, Engineering Design &
  Testing, Nashville, TN, 2015
  What to do when you get it WRONG, Engineering Design & Testing, Nashville, TN, 2015

  Florida Laws & Rules Online, SunCam, 2015

  Material Science & Technologies Conference, Columbus, OH, 2015

  Geardrive Fundamentals and Failure Analysis, Engineering Design & Testing, Columbia,
  SC, 2016

  Panel Discussion – Revised NFPA 1033, Engineering Design & Testing, Columbia, SC,
  2016

  Introduction to Aircraft Systems, Practical Aeronautics, Inc., 2016

  Ballast Water Management, Engineering Design & Testing, Columbia, SC, 2016

  Variable Frequency Drives, Engineering Design & Testing, Columbia, SC, 2016

  Case Studies in Engineering Ethics, Engineering Design & Testing, Albuquerque, NM, 2017

  Ballast Water Management: Background, Practice and Legislation, Engineering Design &
  Testing, Albuquerque, NM, 2017

  NFPA 1033 – Questions and Terms to Expect in Testimony, Engineering Design & Testing,
  Albuquerque, NM, 2017


  PUBLICATIONS:


                                                                                  October 2020
Case 6:19-cv-00038-H Document 54 Filed 10/14/20               Page 33 of 76 PageID 295
  CURRICULUM VITAE FOR MARK D. RUSSELL, Ph.D., P.E., CFEI                          PAGE 6 OF 9



  Russell, M. D., S. P. Neal, and E. J. Boote. Experimental estimation of the longitudinal-
  wave backscatter coefficients for ultrasonic interrogation of weak scattering materials. J.
  Acoust. Soc. Am. 93 (3), 1267-1276 (1993).
  Russell, M. D., and S. P. Neal. Experimental estimation of the transverse-wave backscatter
  coefficients for ultrasonic interrogation of weak scattering materials. J. Acoust. Soc. Am. 94
  (4), 2413-2419 (1993).
  Boote, E. J., L. J. Anglo, S. P. Neal, H. Sun, M. D. Russell, and T. S. Loy. In Vitro
  measurement of prostate acoustic properties. Radiology 189(P) (1993).
  Russell, M. D., and S. P. Neal. Grain noise power spectrum estimation for weak scattering
  polycrystalline materials using experimentally estimated backscatter coefficients: normal
  incidence. Ultrasonics 32(3), 163-171 (1994).
  Russell, M. D., and S. P. Neal. Grain noise power spectrum estimation for weak scattering
  polycrystalline materials using experimentally estimated backscatter coefficients: oblique
  incidence. Ultrasonics 32(3), 173-180 (1994).
  Russell, M. D. Telescope performance on the planets. Sky & Telescope, March 1995, pp. 90
  -93.
  Russell, M. D., H. Sun, M. L. Wicks, B. L. Kincaid, S. P. Neal, E. J. Boote, R. J. Churchill,
  L. J. Anglo, W. R. Holloway, G. Ross, and T. S. Loy. Ultrasonic Nondestructive Evaluation
  Applied to Prostate Cancer Detection. Nondestructive Testing and Evaluation. Vol 14, 237-
  256 (1998).
  Russell, M. D., and S. P. Neal. 1992. A model-based approach to acoustic noise power
  spectrum estimation for normal incidence testing. Review of Progress in Quantitative
  Nondestructive Evaluation, edited by D.O. Thompson and D.E. Chimenti (Plenum, New
  York, 1992), Vol. 11B, pp. 2283-2290.
  Russell, M. D., and S. P. Neal. 1992. Acoustic noise power spectrum estimation for normal
  incidence ultrasonic testing using experimentally determined backscatter coefficient
  estimates. American Society for Nondestructive Testing 1992 Fall Conference proceedings.
  Russell, M. D., and S. P. Neal. 1994. Backscatter Coefficient estimation and grain noise
  power spectrum modeling for weak scattering polycrystalline materials with depth and angle
  independent scattering. Review of Progress in Quantitative Nondestructive Evaluation,
  edited by D.O. Thompson and D.E. Chimenti (Plenum, New York, 1994), Vol. 13B, pp.
  1705-1712.
  Schumacher, L. G., M. D. Russell, S. A. Howell. 1995. Lubricity of Biodiesel/Petroleum
  Diesel Blends. ASAE Regional Meeting. April 7-8, 1995. St. Joseph, MO.
  Schumacher, L. G., M. D. Russell, J. A. Weber, J. G. Krahl. 1995. Maintenance, Repair,
  Engine Exhaust Emissions Associated with Biodiesel Fueling of Urban Buses. ASAE
  Annual International Meeting. June 18-23, 1995. Chicago, IL.


                                                                                    October 2020
Case 6:19-cv-00038-H Document 54 Filed 10/14/20               Page 34 of 76 PageID 296
  CURRICULUM VITAE FOR MARK D. RUSSELL, Ph.D., P.E., CFEI                         PAGE 7 OF 9



  Schumacher, L. G., S. C. Borgelt, and M. D. Russell. 1995. Fueling 5.9L and 7.3 L Navistar
  Engines with Biodiesel-20. ASAE Annual International Meeting. June 18-23, 1995.
  Chicago, IL.
  Schumacher, L. G., S. C. Borgelt, M. D. Russell, and W. G. Hires. 1995. Project Update:
  Fueling 5.9L Cummins Engines with 100% Biodiesel. ASAE Annual International Meeting.
  June 18-23, 1995. Chicago, IL.
  Russell, M. D., and S. P. Neal. 1997. Experimental evidence of single and multiple
  scattering in polycrystalline materials, Review of Progress in Quantitative Nondestructive
  Evaluation, edited by D.O. Thompson and D.E. Chimenti (Plenum, New York, 1997), Vol.
  16
  Russell, M. D., H. Sun, B. L. Kincaid, M. L. Wicks, S. P. Neal, E. J. Boote, R. J. Churchill,
  L. J. Anglo, W. R. Holloway, G. Ross, T. S. Loy. 1997. In-vitro correlation of acoustic
  parameters with tissue histopathology for cancer detection in the human prostate, Review of
  Progress in Quantitative Nondestructive Evaluation, edited by D.O. Thompson and D.E.
  Chimenti (Plenum, New York, 1997), Vol. 16
  Wicks, M. L., H. Sun, M. D. Russell, S. P. Neal, E. J. Boote, L. J. Anglo, G. Ross, T. S.
  Loy. In vitro correlation of echogenicity and differential echogenicity with human prostate
  cancer grade. In 1997 IEEE Ultrasonics Symposium Proceedings. IEEE, New York, 2:1127,
  1997.

  Russell, M.D., and Jur, T.A. Engineering Analysis of Failure: A Determination of Cause
  Method, Journal of Failure Analysis and Prevention, 17(1), 8-14


  PRESENTATIONS:
  Review of Progress in Quantitative Nondestructive Evaluation, Brunswick, ME, 1991

  American Society for Nondestructive Testing, 1992 Fall Conference, Chicago, IL
  American Society for Nondestructive Testing, 1993 Spring Conference, Nashville, TN
  Review of Progress in Quantitative Nondestructive Evaluation, Brunswick, ME, 1993
  Astronomical League National Convention, Kansas City, MO, 1994
  Workshop on Diesel Engine Warranty Issues, Moscow, ID, 1994
  Consortium for Plant Biotechnology Research, Chicago, IL, 1995
  Missouri Soybean Merchandising Council Meeting, Lake of the Ozarks, MO, 1995
  Review of Progress in Quantitative Nondestructive Evaluation, Brunswick, ME, 1996
  ASME Nashville Section, Nashville, TN, 2011
  ASME Colorado Section, Denver, CO, 2011
                                                                                   October 2020
Case 6:19-cv-00038-H Document 54 Filed 10/14/20             Page 35 of 76 PageID 297
  CURRICULUM VITAE FOR MARK D. RUSSELL, Ph.D., P.E., CFEI                    PAGE 8 OF 9



  MS&T Conference, Pittsburgh, PA, 2014
  MS&T Conference, Columbus, OH, 2015
  Engineering Analysis of Failure: Determination of Cause in a Legal Environment,
  Albuquerque, NM, 2017

  National Association of Subrogation Professionals, Austin, TX, 2017

  Colorado Defense Lawyers Association, Telluride, CO, 2018

  MS&T Conference, Portland, OR, 2019




  PATENTS:
  Russell, M. D. United States Patent: 7,837,029. WEAR-RESISTANT CONNECTOR FOR
  A MODULAR LINK CONVEYOR BELT. Issued November 23, 2010.
  Layne, J. L., Ward, L. W., Thomas, B. K., and Russell, M. D. United States Patent:
  7,841,462 B2. SIDE-FLEXING CONVEYOR CHAIN WITH PIVOTING SLATS AND
  RELATED METHODS. Issued November 30, 2010.


  PROFESSIONAL ORGANIZATIONS:
  American Society of Mechanical Engineers (ASME) - Former chair of Nashville Section
  ASM International/Failure Analysis Society
  ASTM International
  National Association of Subrogation Professionals (NASP)
  National Association of Fire Investigators (NAFI)
  National Fire Protection Association (NFPA)


  REGISTRATIONS and CERTIFICATIONS:
  Registered Professional Engineer in Alabama (31898-E)
  Registered Professional Engineer in Arizona (53236)
  Registered Professional Engineer in California (M37448)
  Registered Professional Engineer in Colorado (45660)
  Registered Professional Engineer in Florida (76716)
  Registered Professional Engineer in Georgia (PE041631)
  Registered Professional Engineer in Iowa (21339)
  Registered Professional Engineer in Kansas (21886)
  Registered Professional Engineer in Massachusetts (52048)
  Registered Professional Engineer in Michigan (6201060657)
  Registered Professional Engineer in Missouri (2001004657)
  Registered Professional Engineer in Montana (PEL-PE-LIC-21150)
                                                                             October 2020
Case 6:19-cv-00038-H Document 54 Filed 10/14/20            Page 36 of 76 PageID 298
  CURRICULUM VITAE FOR MARK D. RUSSELL, Ph.D., P.E., CFEI                       PAGE 9 OF 9



  Registered Professional Engineer in Nebraska (E-13876)
  Registered Professional Engineer in New Mexico (21453)
  Registered Professional Engineer in North Carolina (040585)
  Registered Professional Engineer in North Dakota (PE-8341)
  Registered Professional Engineer in Oklahoma (PE 27086)
  Registered Professional Engineer in South Carolina (30838)
  Registered Professional Engineer in Tennessee (113163)
  Registered Professional Engineer in Utah (8477041-2202)
  Registered Professional Engineer in Virginia (0402054062)
  Registered Professional Engineer in Washington (52496)
  Registered Professional Engineer in Wyoming (PE13254)
  National Council of Examiners for Engineering and Surveying Record (46428)
  NCEES International Registry
  Private Pilot - Airplane Single-Engine Land; Instrument (3125151)
  Certified Fire and Explosion Investigator CFEI



  TESTIMONY HISTORY:
  Date            Case Number      Venue                   Participation   Description

  June 1999       1399CC080861     Circuit Court of        Deposition      Participated as
  (approx.)                        Boone County                            party in lawsuit
                                   Missouri
  September 29,   1399CC080861     Circuit Court of        Testimony       Participated as
  2000                             Boone County                            party in lawsuit
                                   Missouri
  May 9, 2013     3:11-cv-13       District Court for      Deposition      Expert witness
                                   the Southern District
                                   of Iowa
  November 18,    CJ-2013-132      District Court for      Deposition      Expert witness
  2014                             Ottawa County
                                   State of Oklahoma




                                                                                 October 2020
    Case 6:19-cv-00038-H Document 54 Filed 10/14/20                     Page 37 of 76 PageID 299
                                                                    SCHEDULE OF RATES AND CHARGES




October 2020



PROFESSIONAL RATES1,2
Bastiaan E. Cornelissen, Ph.D., P.E.:      $385/hour
Carl V. Finocchiaro, M.S., P.E., CFI:      $310/hour
Mark. D. Russell, Ph.D., P.E., CFEI:       $310/hour
Brian D. Beatty, M.S., RE/CM:              $275/hours
R. Kim Bezzant:                            $305/hour



OTHER FEES
Scanning Electron Microscope:              $305/hour
Keyence Digital Microscope:                $165/hour
Laboratory Facility Charge:                $550/half day
Thermal Imaging Camera:                    $150/day
Combustion Analyzer:                       $100/day
Metallurgical Laboratory:                  $100/hour
Mileage:                                   Current IRS Standard Mileage Rate
Photographs:                               $1/image
Expenses:                                  Cost + 10%

Project Administration: 3                  5.0%




1
    Invoices are due 30 days after receipt. Late charges apply to invoices that remain unpaid after 30 days.
2
  Deposition and trial requests are not considered confirmed until a deposit equal to 4 hours of
deposition or trial time has been received (in-state). Deposits are equal to 8 hours of deposition time or
trial time and estimated travel costs if scheduled out of state. Deposits are refundable if deposition or
trial appearance is cancelled more than one week in advance.
3
    Project administration charges are applied to professional fees only.

                              3773 S. Jason St., Unit 2 | Englewood, CO 80110
                                (303) 963-9650 | www.spectrumllc-co.com
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 38 of 76 PageID 300
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 39 of 76 PageID 301
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 40 of 76 PageID 302
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 41 of 76 PageID 303
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 42 of 76 PageID 304
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 43 of 76 PageID 305
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 44 of 76 PageID 306
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 45 of 76 PageID 307
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 46 of 76 PageID 308
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 47 of 76 PageID 309
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 48 of 76 PageID 310
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 49 of 76 PageID 311
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 50 of 76 PageID 312
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 51 of 76 PageID 313
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 52 of 76 PageID 314
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 53 of 76 PageID 315
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 54 of 76 PageID 316
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 55 of 76 PageID 317
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 56 of 76 PageID 318
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 57 of 76 PageID 319
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 58 of 76 PageID 320
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 59 of 76 PageID 321
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 60 of 76 PageID 322
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 61 of 76 PageID 323
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 62 of 76 PageID 324
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 63 of 76 PageID 325
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 64 of 76 PageID 326
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 65 of 76 PageID 327
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 66 of 76 PageID 328
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 67 of 76 PageID 329
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 68 of 76 PageID 330
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 69 of 76 PageID 331
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 70 of 76 PageID 332
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 71 of 76 PageID 333
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 72 of 76 PageID 334
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 73 of 76 PageID 335
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 74 of 76 PageID 336
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 75 of 76 PageID 337
Case 6:19-cv-00038-H Document 54 Filed 10/14/20   Page 76 of 76 PageID 338
